          Case 4:21-cv-00450-JM Document 72 Filed 09/09/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

DYLAN BRANDT, et al.,                                                   PLAINTIFFS

v.                               CASE NO. 4:21-CV-00450-JM

LESLIE RUTLEDGE, et al.,                                             DEFENDANTS

            PLAINTIFFS’ MOTION FOR SCHEDULING ORDER

      Plaintiffs, by and through undersigned counsel, and pursuant to Federal Rule

of Civil Procedure 16 and Local Rule 16.1, hereby move the Court to enter Plaintiffs’

Proposed Final Scheduling Order, attached hereto as Exhibit A (the “Proposed Final

Scheduling Order”), or, in the alternative, to issue an Initial Scheduling Order in this

matter.

1.    At the hearing on July 21, 2021, the Court instructed the parties to meet and

      confer about how long they would need to prepare for a final hearing and

      how much time they would need to argue this case on the merits. (See Tr. at

      86:23-69: 18; Federal Rule of Civil Procedure 16(b)(2).)

2.    On August 23, 2021, Plaintiffs’ counsel sent Defendants’ counsel the

      Proposed Final Scheduling Order and asked for a meet and confer to discuss.

      On August 30, 2021, Defendants’ counsel suggested that instead of filing

      any proposed scheduling order, the parties should stipulate to stay all
       Case 4:21-cv-00450-JM Document 72 Filed 09/09/21 Page 2 of 5




     District Court proceedings pending resolution of Defendants’ interlocutory

     appeal. On August 31, 2021, Plaintiff’s counsel responded to Defendants’

     proposal that because there is no good cause for a stay, Plaintiffs would

     submit the Proposed Final Scheduling Order to the Court.

3.   The Proposed Final Scheduling Order provides reasonable pretrial deadlines

     that will prepare the case for trial by July 2022. Defendants refused to

     discuss the proposed deadlines or provide any alternative proposed

     deadlines. During the pendency of an interlocutory appeal, the default is for

     the court to enter a scheduling order and for the case to proceed to final

     judgment. Janousek v. Doyle, 313 F.2d 916, 920 (8th Cir. 1963) (“[W]here

     [] the appeal is from an interlocutory order denying a motion for preliminary

     injunction . . . the filing of the notice of appeal from such an order does not

     ipso facto divest the district court of jurisdiction to proceed with the cause

     with respect to any matter not involved in the appeal, or operate to

     automatically stay other proceedings in the cause pending the appeal.”); W.

     Pub. Co. v. Mead Data Cent., Inc., 799 F.2d 1219, 1229 (8th Cir. 1986)

     (“[T]he pendency of an interlocutory appeal from an order granting or

     denying a preliminary injunction does not wholly divest the District Court of

     jurisdiction over the entire case.”); § 2962 Appeals From Orders in Actions

     Involving Injunctive Relief, 11A Fed. Prac. & Proc. Civ. § 2962 (3d ed.)

                                        -2-
       Case 4:21-cv-00450-JM Document 72 Filed 09/09/21 Page 3 of 5




     (“An appeal from the grant or denial of a preliminary injunction does not

     divest the trial court of jurisdiction or prevent it from taking other steps in

     the litigation while the appeal is pending. According to Rule 62(a) there is

     no automatic stay of the judgment in an injunction suit pending an

     interlocutory appeal.”).

4.   The Court should therefore enter the Proposed Final Scheduling Order so

     this action can proceed to trial without unnecessary delay.

5.   Local Rule 16.1 provides “[i]n all civil actions except those exempted by

     Local Rule 16.2, an Initial Scheduling Order will issue setting forth the date

     by which the parties must hold their Fed. R. Civ. P. 26(f) conference, the

     date by which the parties must submit their Fed. R. Civ. P. 26(f) report, a

     tentative date for a Fed. R. Civ. P. 16(b) conference, and a proposed trial

     date.”

6.   If the Court does not enter the Proposed Final Scheduling Order, it may

     enter an Initial Scheduling Order setting forth the date by which the parties

     must hold their Fed. R. Civ. P. 26(f) conference, the date by which the

     parties must submit their Fed. R. Civ. P. 26(f) report, a tentative date for a

     Fed. R. Civ. P. 16(b) conference, and a proposed trial date.




                                         -3-
         Case 4:21-cv-00450-JM Document 72 Filed 09/09/21 Page 4 of 5




      WHEREFORE, for the reasons detailed herein, Plaintiffs respectfully move

the Court to enter the Proposed Final Scheduling Order, or in the alternative to enter

an Initial Scheduling Order in this matter.

Dated: September 9, 2021                  Respectfully submitted,

/s/ Leslie Cooper
Leslie Cooper                             Beth Echols, Ark. Bar No. 2002203
Chase Strangio*                           Christopher Travis, Ark. Bar No. 97093
American Civil Liberties Union            Drake Mann, Ark. Bar No. 87108
Foundation                                Gill Ragon Owen, P.A.
125 Broad St.                             425 W. Capitol Avenue, Suite 3800
New York, NY 10004                        Little Rock, AR 72201
Telephone: (917) 345-1742                 Telephone: (501) 376-3800
lcooper@aclu.org                          echols@gill-law.com
cstrangio@aclu.org                        travis@gill-law.com
Attorneys for the Plaintiffs              mann@gill-law.com
                                          On behalf of the Arkansas Civil Liberties
                                          Union Foundation, Inc.
                                          Attorneys for the Plaintiffs


Breean Walas, Ark. Bar No. 2006077        Sarah Everett, Ark. Bar No. 2017249
Walas Law Firm, PLLC                      Arkansas Civil Liberties Union
P.O. Box 4591                             Foundation, Inc.
Bozeman, MT 59772                         904 W. 2nd Street
Telephone: (501) 246-1067                 Little Rock, AR 72201
breean@walaslawfirm.com                   Telephone: (501) 374-2842
On behalf of the Arkansas Civil           sarah@acluarkansas.org
Liberties Union Foundation, Inc.          Attorneys for the Plaintiffs
Attorneys for the Plaintiffs




                                         -4-
        Case 4:21-cv-00450-JM Document 72 Filed 09/09/21 Page 5 of 5




Garrard R. Beeney*                   Laura Kabler Oswell*
Jonathan J. Ossip*                   Duncan C. Simpson LaGoy*
Alexander S. Holland*                Sullivan & Cromwell LLP
Sullivan & Cromwell LLP              1870 Embarcadero Road
125 Broad Street                     Palo Alto, CA 94303
New York, NY 10004                   Telephone: (650) 461-5600
Telephone: (212) 558-4000            oswell@sullcrom.com
beeneyg@sullcrom.com                 simpsond@sullcrom.com
ossipj@sullcrom.com                  Attorneys for the Plaintiffs
hollanda@sullcrom.com
Attorneys for the Plaintiffs

*Admitted pro hac vice




                                    -5-
